Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated November 13, 2020, claims 1-20 are active in 

this application.



Claim Objections

 	Claims 4, 7-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeth et al. [US Patent Application # 20100085825].
With respect to claim 1, Keeth et al. disclose a three-dimensional (3D) circuit [figs. 1 and 2] comprising: a first integrated circuit (IC) die [201] comprising a first plurality of memory blocks [any blocks or blocks of cells] with a first set of data lines [206, 208 and 207]; a second IC die [202] stacked on top of the first IC die and comprising a second plurality of memory blocks [any blocks or blocks of cells] with a second set of data lines [206, 208, and 207]; a third IC die [203] stacked on top of the first and second IC dies and comprising a third set of data lines [206-208]; and a plurality of z-axis connections [electrodes connecting the respective data lines to the respective IC’s] that connect the third set of data lines with the first and second sets of data lines to carry data to and from the first and second plurality of memory blocks when data is being written to, and read from, the first and second plurality of memory blocks, wherein a first z-axis connection of the plurality of z-axis connections extends through the second IC die in a z-direction perpendicular to the second IC die and is coupled to a data line of the first set of data lines and a data line of the third set of data lines.  See fig. 2.  
With respect to claim 2, Keeth et al. disclose a set of one or more memory circuits [204] that includes: the first and second plurality of memory blocks [224]; a set of addressing circuits to activate different addressed locations in the memory blocks [215]; a set of input/output (I/O) circuits [254] to write/read data to addressed locations in the memory blocks, the I/O circuit set comprising the third set of data lines [206-208].  
With respect to claim 3, Keeth et al. disclose the set of memory circuits is a single addressable memory circuit.  The circuits are within device 200.
With respect to claim 5, Keeth et al. disclose the addressing circuit set includes a set of sense amplifiers defined on the first and second IC dies.  See fig. 4.  In the cited figure, Keeth indicates that a compare circuit may be implemented to sense defective cells within respective IC’s.
With respect to claim 6, Keeth et al. disclose the I/O circuit set comprises buffers defined on the third IC die.  Fig. 1-3 show stacks of memory with respective I/O’s – which are buffers.
With respect to claim 15, Keeth et al. disclose the memory blocks are DRAM blocks.  See par. 0017.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeth et al. [US Patent Application # 20100085825].
With respect to claim 17, Keeth et al. disclose an electronic device [figs. 1 and 2] comprising: a three-dimensional (3D) circuit comprising: a first integrated circuit (IC) die [201] comprising a first plurality of memory blocks [blocks of cells] with a first set of data lines [206-208]; a second IC die [202] stacked on top of the first IC die and comprising a second plurality of memory blocks [blocks of cells] with a second set of data lines [206-208]; a third IC die [203] stacked on top of the first and second IC dies and comprising a third set of data lines [206-208]; a plurality of z-axis connections [electrodes connecting the respective data lines to the respective IC’s] that connect the third set of data lines with the first and second sets of data lines to carry data to and from the first and second plurality of memory blocks when data is being written to, and read from, the first and second plurality of memory blocks, wherein a first z-axis connection of the plurality of z-axis connections extends through the second IC die in a z-direction perpendicular to the second IC die and is coupled to a data line of the first set of data lines and a data line of the third set of data lines; and a substrate on which the 3D circuit is mounted. See fig. 2.
With respect to claim 18, Keeth et al. disclose a set of one or more memory circuits [204] that includes: the first and second plurality of memory blocks [224]; a set of addressing circuits to activate different addressed locations in the memory blocks [215]; a set of input/output (I/O) circuits [254] to write/read data to addressed locations in the memory blocks, the I/O circuit set comprising the third set of data lines [206-208].  
 	With respect to claim 19, Keeth et al. disclose the set of memory circuits is a single addressable memory circuit.  The circuits are within device 200.

Remarks
 	Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Allowable   Subject   Matter

  	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, the set of memory circuits comprises first and second individually addressable memory circuits, the first memory circuit comprising the first plurality of memory blocks, and the second memory circuit comprising the second plurality of memory blocks.
-with respect to claim 7, the I/O circuit set comprises level shifters defined on the third IC die.
-with respect to claim 8, the I/O circuit set comprises stateful storage circuits defined on the third IC die, the stateful storage circuits comprising one of latches and flip flops.
-with respect to claim 9, the third IC die comprises a plurality of compute circuits that receive through the third set of data lines the data that is read from the memory circuit set. 
-with respect to claim 10, the compute circuits are processing cores for performing calculations associated with neurons of a neural network.
-with respect to claim 11, the plurality of z-axis connections electrically connect circuit nodes in overlapping portions of the first and third IC dies, and overlapping portions of second and third IC dies, in order to carry data to and from the third set of data lines on the third IC die from and to the first and second set of data lines of the first and second plurality of memory blocks on the first and second IC dies.
-with respect to claim 20, the set of memory circuits comprises first and second individually addressable memory circuits, the first memory circuit comprising the first plurality of memory blocks, and the second memory circuit comprising the second plurality of memory blocks.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 2, 2022